DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more grooves of the header” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487) and in further view of Morita (EP0683372), and Chen (CN205784784U).
	Regarding claim 1, Rambo teaches a vehicle heat exchanger (Fig. 11-13) apparatus comprising: a header (one of 244/246) having openings; tubular members (48/248) joined to the header and having interior passageways in fluid communication with the openings, the tubular members elongated along longitudinal axes (see curved and/or straight axes therof & ¶[0014]); 
each of the tubular members including an end portion (ends 252/254) that is received within a corresponding opening of the header,  and a plurality of radial fins (57) extending from the tubular members, the radial fins radially projecting outward from the tubular members; wherein the tubular members and the plurality of radial fins are formed as a unitary component via additive manufacturing without welding or interference fit (additive manufacturing ¶[0066]).
Rambo does not teach each of the openings having one or more grooves, the tubular members having one or more projections corresponding to the one or more grooves of the header, the one or more projections disposed circumferentially around the tubular member and extending away from an exterior surface of the tubular member, the one or more projections configured to be disposed within the one or more groove to mate with the one or more grooves to joining the tubular members to the header. 
Sato, directed to a tubular coupling in an opening for a heat exchanger (Fig. 3-4), teaches each of the openings (opening in 14a,b) having one or more grooves (grooves 14d), the tubular members having one or more projections (convex portions 17b) corresponding to the one or more grooves, the one or more projections disposed circumferentially around the tubular member (pipe 17) and extending away from an exterior surface of the tubular member, the one or more projections configured to be disposed within the one or more groove to mate (see Fig. 4) with the one or more grooves to joining the tubular members (via brazing thereof, see brazing material 16), in order to provide a highly reliable joint (page 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the opening grooves and tubular member projections of Sato, in order to provide a highly reliable joint (page 22).
Rambo does not teach one or more ribs extending between and coupling the tubular members at the second locations; and struts extending between and coupling the tubular members and the header.
Morita teaches one or more ribs (28; Fig, 14) extending between and coupling the tubular members at the second locations; and struts (26/27; Fig. 3-4) extending between and coupling the tubular members and the header, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the ribs and struts of Morita, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5).
Rambo does not teach the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members.
Chen teaches the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members (fins 111 & ¶[0032]), in order to provide defouling and effective heat transfer (¶[0032]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the oblique fins of Chen, in order to provide defouling and effective heat transfer (¶[0032]).
Regarding claim 12, Rambo teaches the limitations of claim 1, and Rambo further teaches the openings in the header are first openings, and further comprising: a second header having second openings, the second header being positioned parallel and spaced from the header; wherein the tubular members include first ends formed via additive manufacturing and second ends and wherein the first ends are received in the first openings in the header and the second ends are received in the second openings in the second header (see respective openings in 244/246).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), Morita (EP0683372), Chen (CN205784784U), and Caldwell (US1893270).
Regarding claim 3, Rambo teaches the limitations of claim 1, and Rambo further teaches wherein the plurality of fins are formed via additive manufacturing and can be of any area increasing shape (¶[0066]). Rambo  is silent to a plurality of corrugations formed in the plurality of radial fins; wherein the plurality of corrugations is formed via additive manufacturing.
Caldwell teaches a plurality of corrugations formed in the plurality of radial fins in order to increase the radiating area (Page 2, lines 65-75). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the corrugations of Caldwell, in order to increase the radiating area (Page 2, lines 65-75).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), Morita (EP0683372), Chen (CN205784784U), and Larouche (US20090294111). 
Regarding claim 4, Rambo teaches the limitations of claim 1, and Rambo as modified is silent to the header has a wall thickness of at least 2 millimeters; and  first thicknesses that are adjacent to the header is no more than 1 millimeter.
	Larouche teaches a wall thickness of at least 2 millimeters; and the at least one tubular member has a wall thickness adjacent to the header of no more than 1 millimeter (see overlapping ranges of ¶[0038] & [0040]), in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo with the thicknesses of Larouche, in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]).  It is also noted that in the case where the claims overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), Morita (EP0683372), Chen (CN205784784U),  Larouche (US20090294111), and Kironn (US20160231064). 
Regarding claim 5, Rambo teaches the limitations of claim 4, and Rambo does not teach at least one of a groove, a dimple, or a projection formed on the exterior surface at least one of the tubular members; wherein the at least one of the groove, the dimple, or the projection is formed via additive manufacturing.
Kironn teaches at least one of a dimple, or a projection formed on the exterior surface at least one of the tubular members; wherein the at least one of the groove, the dimple, or the projection is formed via additive manufacturing (“heat transfer features 132 extend from an external surface 134 of the additively manufactured tubes 104, located, for example, between fins 102 - ¶[0050] & Fig. 7), in order to improve heat transfer. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo with the exterior heat transfer features of Kironn, in order to improve heat transfer.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), Morita (EP0683372), Chen (CN205784784U),  Larouche (US20090294111), and Hitzelberger (US20160363378). 
Regarding claim 21, Rambo teaches the limitations of claim 1, and Rambo
does not teach the plurality of radial fins includes a first radial fin and a second radial fin, wherein the first radial fin has a shape that is different than a shape of the second radial fin.
Hitzelberger teaches the plurality of radial fins includes a first radial fin and a second radial fin, wherein the first radial fin has a shape that is different than a shape of the second radial fin (shape…may be adjusted ¶[0029]), in order to optimize the heat transfer (¶[0029]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo with the different shaped fins of Hitzelberger, in order to optimize the heat transfer (¶[0029]).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), Morita (EP0683372), Chen (CN205784784U), and (GB1383992), hereinafter Chausson.   
Regarding claims 7, Rambo teaches the limitations of claim 1, and Rambo further teaches teach the tubular members include end portions (see end portions of 248) received in the openings in the header (one of 244 and 246); and Rambo as modified does not teach the projections in the end portions of the tubular members have lengths that correspond to a width of a wall of the header to which the tubular members are joined.
Chausson teaches (Fig. 1-3) the projections (projections between adjacent grooves 10) in the end portions of the tubular members have lengths that correspond to a width of a wall of the header to which the tubular members are joined, in order to attract the brazing alloy to give a leak-proof connection between the tubes and the header assembly (Page 2, lines 10-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the length of Chausson, in order to attract the brazing alloy to give a leak-proof connection between the tubes and the header assembly (Page 2, lines 10-30).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), Morita (EP0683372), Chen (CN205784784U), (GB1383992), hereinafter Chausson and Kanopacki (US20180112936).
	Regarding claims 8, Rambo teaches the limitations of claim 7, and Rambo is silent to   the end preparation (projections) is formed via additive manufacturing.
Kanopacki teaches wherein such fittings may be formed by additive manufacturing, in order to reduce the amount of time to manufacture said tube (¶[0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the additively manufacture as taught by Kanopacki, in order to reduce the amount of time to manufacture said tube (¶[0065] – Kanopacki). 
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), Morita (EP0683372),  Chen (CN205784784U) and Kanopacki (US20180112936).
Regarding claim 10, Rambo teaches the limitations of claim 1, and Rambo further teaches wherein the outer portion and the plurality of fins form a unitary component devoid of any weld or interference fit (¶[0066]).  Rambo as modified does not teach the tubular members includes core sections formed via extrusion and an outer layer formed via additive manufacturing.
Kanopacki teaches the tubular member includes a core section (core pipe 20; Fig. 3) formed via extrusion (this is considered a product by process limitation) and an outer layer (outer layer 22; Fig. 3) formed via additive manufacturing (¶[0062]), in order to reduce the cost and time to produce customized additively manufactured tubes (¶[0062-0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo with the cores of Kanopacki, in order to reduce the cost and time to produce customized additively manufactured tubes (¶[0062-0065]).
Regarding claim 11, Rambo teaches the limitations of claim 10, and Sato further teaches the outer layers include end portions dimensioned to be received in the openings in the header, and wherein the end portions of the outer layer include the one or more projections (17b) configured to be received within the one or more grooves of the opening to facilitate joining of the tubular members to the header.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), Morita (EP0683372), Chen (CN205784784U), and FR608433, hereinafter FOR1.
Regarding claims 13-14, Rambo teaches the limitations of claim 1 and Rambo does not teach the tubular members have cross-sectional areas that vary along a lengths of the tubular members;  the tubular members have cross-sectional areas adjacent to the header that are greater than cross-sectional area at points distal from the header.
FOR1 further teaches the tubular members have cross-sectional areas that vary along a lengths of the tubular members;  the tubular members have cross-sectional areas adjacent to the header that are greater than cross-sectional area at points distal from the header (see thickness of tube A at reinforcement C extending through header plate B and thickness of tube A at points distal from reinforcement C; Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the end portion of each of the tubular members has a wall thickness that is greater than a wall thickness of each of the tubular members at a location that is outside of the corresponding opening of the header as taught by FOR1, in order to reinforce the connection point of the tubes and header (Page 2).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), Morita (EP0683372),  Chen (CN205784784U) and Hitzelberger (US20160363378). 
	Regarding claim 15, Rambo teaches the limitations of claim 1, and Rambo is silent to the interior passageways of the tubular members have inside diameters that vary along lengths of the tubular members.
	Hitzelberger further teaches the interior passageway of the at least one tubular member has an inside diameter that varies along a length of the at least one tubular member (A2 & A1; Fig. 3 & ¶[0038-0039]), in order to improve the heat transfer performance (¶[0038-0039]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the tapering of Hitzelberger, in order to improve the heat transfer performance (¶[0038-0039]). 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532) in view of Sato (WO2016103487), FR608433, hereinafter FOR1, Caldwell (US1893270), Morita (EP0683372), and Chen (CN205784784U). 
	Regarding claim 16, Rambo teaches a vehicle heat exchanger (Fig. 11-13) apparatus comprising: a header (244/246) having plural openings; plural finned tubes (248/48 with fins 57) joined to the header and having respective interior passageways in fluid communication with the openings, the finned tubes elongated along longitudinal axes (see curved and/or straight axes therof & ¶[0014]) to end portions, each of the finned tubes of the plural finned tubes respectively comprising: a tubular member (see tubular wall 53) defining a respective one of the interior passageways and extending between a first end portion disposed within the corresponding opening of the header and a second end portion (252/254); radial fins (57) extending from the tubular member, and one or more fillets (see concave interface between fins 57 and surface 53 of pipe 48)  formed at interfaces between the radial fins and the tubular member, the fillets forming transition areas between the tubular member and the radial fins; wherein each of the finned tubes are is formed as a monolithic component components (¶[0066]), wherein the tubular member is formed of a first material and the radial fins are formed of a second material (fins…pipe wall… different material - ¶[0066]).
Rambo does not teach each of the openings having one or more grooves, the tubular members having one or more projections corresponding to the one or more grooves of the header, the one or more projections disposed circumferentially around the tubular member and extending away from an exterior surface of the tubular member, the one or more projections configured to be disposed within the one or more groove to mate with the one or more grooves to joining the tubular members to the header. 
Sato, directed to a tubular coupling in an opening for a heat exchanger (Fig. 3-4), teaches each of the openings (opening in 14a,b) having one or more grooves (grooves 14d), the tubular members having one or more projections (convex portions 17b) corresponding to the one or more grooves, the one or more projections disposed circumferentially around the tubular member (pipe 17) and extending away from an exterior surface of the tubular member, the one or more projections configured to be disposed within the one or more groove to mate (see Fig. 4) with the one or more grooves to joining the tubular members (via brazing thereof, see brazing material 16), in order to provide a highly reliable joint (page 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the opening grooves and tubular member projections of Sato, in order to provide a highly reliable joint (page 22).
Rambo does not teach the first end portion of the tubular member disposed within the opening of the header having a wall thickness that is greater than a wall thickness of the second end portion of the tubular member disposed outside of the header.
FOR1 teaches the first end portion of the tubular member disposed within the opening of the header having a wall thickness that is greater than a wall thickness of the second end portion of the tubular member disposed outside of the header (see thickness of tube A at reinforcement C extending through header plate B and thickness of tube A at points distal from reinforcement C; Fig. 5), in order to reinforce the connection point of the tubes and header (Page 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the first end portion of the tubular member disposed within the opening of the header having a wall thickness that is greater than a wall thickness of the second end portion of the tubular member disposed outside of the header as taught by FOR1, in order to reinforce the connection point of the tubes and header (Page 2).
Rambo  is silent to a plurality of corrugations formed in the plurality of radial fins; wherein the plurality of corrugations is formed via additive manufacturing.
Caldwell teaches a plurality of corrugations formed in the plurality of radial fins in order to increase the radiating area (Page 2, lines 65-75). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the corrugations of Caldwell, in order to increase the radiating area (Page 2, lines 65-75).
Rambo does not teach one or more ribs extending between and coupling the tubular members at the second locations; and struts extending between and coupling the tubular members and the header.
Morita teaches one or more ribs (28; Fig, 14) extending between and coupling the tubular members at the second locations; and struts (26/27; Fig. 3-4) extending between and coupling the tubular members and the header, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the ribs and struts of Morita, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5).
Rambo does not teach the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members.
Chen teaches the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members (fins 111 & ¶[0032]), in order to provide defouling and effective heat transfer (¶[0032]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the oblique fins of Chen, in order to provide defouling and effective heat transfer (¶[0032]).
Regarding claim 17, Rambo teaches the limitations of claim 16, and Rambo further teaches the finned tubes are formed using additive manufacturing, without welding or interference fits between the tubular members, the fins, and the fillets (¶[0066]). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532), Sato (WO2016103487), Aota (WO2016084488),  Hitzelberger (US20160363378), FR608433, hereinafter FOR1, (GB1383992), hereinafter Chausson, Chen (CN205784784U), and Morita (EP0683372) .
Regarding claim 18, Rambo teaches a vehicle heat exchanger (Fig. 11-13) apparatus comprising: a header (one of 244/246) having plural openings; plural tubular members (48/248) joined to the header, each tubular member extending between a first end portion (see one of ends 252/254) disposed within a corresponding opening of the header and a second end portion (see portion of 48/248 outside of headers 244/246) disposed a distance away from the header, and each tubular member having respective interior passageways in fluid communication with the openings, a respective plurality of radial fins extending from each of the tubular members, wherein the tubular members and the radial fins are formed as respective monolithic components (¶[0066]), wherein the tubular members are formed of a first material and the radial fins are formed of a second material (fins…pipe wall… different material - ¶[0066]).  
Rambo does not teach each of the openings having one or more grooves, the tubular members having one or more projections corresponding to the one or more grooves of the header, the one or more projections disposed circumferentially around the tubular member and extending away from an exterior surface of the tubular member, the one or more projections configured to be disposed within the one or more groove to mate with the one or more grooves to joining the tubular members to the header. 
Sato, directed to a tubular coupling in an opening for a heat exchanger (Fig. 3-4), teaches each of the openings (opening in 14a,b) having one or more grooves (grooves 14d), the tubular members having one or more projections (convex portions 17b) corresponding to the one or more grooves, the one or more projections disposed circumferentially around the tubular member (pipe 17) and extending away from an exterior surface of the tubular member, the one or more projections configured to be disposed within the one or more groove to mate (see Fig. 4) with the one or more grooves to joining the tubular members (via brazing thereof, see brazing material 16), in order to provide a highly reliable joint (page 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the opening grooves and tubular member projections of Sato, in order to provide a highly reliable joint (page 22).
Rambo is silent to the transition areas between the tubular members and the radial fins are formed of a mixture comprising a portion of the first material and a portion of the second material.
Aota teaches the transition areas (4; Fig. 3) between the tubular members and the radial fins are formed of a mixture comprising a portion of the first material (2; Fig. 3) and a portion of the second material (6; Fig. 3), in order to strengthen the joint of two dissimilar materials in an additive manufactured heat exchanger (Page 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the fillet interfaces comprising a mixture of the materials in light of the teachings of Aota, in order to strengthen the joint of two dissimilar materials in an additive manufactured heat exchanger (Page 3 – Aota). 
Rambo does not teach one or more interior heat transfer members operably coupled with an interior surface of at least one of the plural tubular members and extending into the interior passageway of the at least one tubular member, the one or more interior heat transfer members configured to change a surface area of the interior passageway of the at least one tubular member;  and wherein the interior passageways of the tubular members have inside diameters that vary along lengths of the tubular members.
Hitzelberger teaches one or more interior heat transfer members (ridge 118; Fig. 3), operably coupled with an interior surface of at least one of the plural tubular members and extending into the interior passageway of the at least one tubular member, the one or more interior heat transfer members configured to change a surface area of the interior passageway of the at least one tubular member;  and wherein the interior passageways of the tubular members have inside diameters that vary along lengths of the tubular members (A2 & A1; Fig. 3 & ¶[0038-0039]), in order to improve the heat transfer performance (¶[0038-0039]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the tapering of Hitzelberger, in order to improve the heat transfer performance (¶[0038-0039]). 
Rambo does not teach the tubular members having first thicknesses at first locations that are adjacent to the header and smaller, second thicknesses at second locations that are distal from the header, wherein the tubular members have cross-sectional areas adjacent to the header that are greater than cross-sectional areas at points distal from the header.
FOR1 teaches the first end portions (see end portion of A with reinforcement C; Fig. 5) of the tubular members having first wall thicknesses within the corresponding openings of the header, and the second end portions (see end portion of A without reinforcement C; Fig. 5) of the tubular members having second wall thicknesses that are smaller, in order to reinforce the connection point of the tubes and header (Page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the thicknesses of FOR1, in order to reinforce the connection point of the tubes and header (Page 2).
Rambo does not teach the tubular members elongated along longitudinal axes to end portions having circumferential slots, wherein the circumferential slots in the end portions have lengths that correspond to a width of a wall of the header to which the plural tubular members are joined. 
Chausson teaches (Fig. 1-3) the tubular members (1) include end portions (end of tubes 1) received in the openings (10) in the header (header 2 with end plate 3); and wherein the end portions include end preparations (passages 10) that are configured to facilitate joining of the tubular members to the header, the end preparations including circumferential slots (passages 10) formed in the end portions of the tubular members; the circumferential slots in the end portions of the tubular members have lengths that correspond to a width of a wall of the header to which the tubular members are joined, in order to attract the brazing alloy to give a leak-proof connection between the tubes and the header assembly (Page 2, lines 10-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the slots of Chausson, in order to attract the brazing alloy to give a leak-proof connection between the tubes and the header assembly (Page 2, lines 10-30).
Rambo does not teach the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members.
Chen teaches the radial fins radially projecting outward from the tubular members and oriented at acute angles relative to the longitudinal axes of the tubular members (fins 111 & ¶[0032]), in order to provide defouling and effective heat transfer (¶[0032]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the oblique fins of Chen, in order to provide defouling and effective heat transfer (¶[0032]).
Rambo does not teach one or more ribs extending between and coupling the tubular members at the second locations; and struts extending between and coupling the tubular members and the header.
Morita teaches one or more ribs (28; Fig, 14) extending between and coupling the tubular members at the second locations; and struts (26/27; Fig. 3-4) extending between and coupling the tubular members and the header, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the ribs and struts of Morita, in order to reduce the cost and time associated with manufacturing (Page 4, lines 15-20 & Page 6, line 4-5).
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rambo (US20160281532), Sato (WO2016103487,  Aota (WO2016084488),  Hitzelberger (US20160363378), FR608433, hereinafter FOR1, (GB1383992), hereinafter Chausson, Chen (CN205784784U), and Morita (EP0683372), Caldwell (US1893270), and  Larouche (US20090294111) 
	Regarding claim 19, Rambo teaches the limitations of claim 18, and Rambo further teaches plural fillets (see multiple fins 57 with multiple transition areas as identified above) formed at the respective transition areas interfaces between the radial fins and the tubular members; and Rambo does not teach a plurality of corrugations formed in the each of the plurality of radial fins, wherein the plurality of corrugations are formed via additive manufacturing; wherein the header has a wall thickness of at least 2 millimeters and the first thicknesses of the tubular members are no more than 1 millimeter.
Caldwell teaches a plurality of corrugations formed in the plurality of radial fins in order to increase the radiating area (Page 2, lines 65-75). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo to include the corrugations of Caldwell, in order to increase the radiating area (Page 2, lines 65-75).
Larouche teaches a wall thickness of at least 2 millimeters; and the at least one tubular member has a wall thickness adjacent to the header of no more than 1 millimeter (see overlapping ranges of ¶[0038] & [0040]), in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rambo with the thicknesses of Larouche, in order to provide a heat exchanger assembly capable of operating under high pressure (¶[0040]).  It is also noted that in the case where the claims overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Regarding claim 20, Rambo teaches the limitations of claim 18, and Rambo further teaches the tubular members and the radial fins are formed via additive manufacturing without welding or interference fit (¶[0066]). 
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
Regarding the drawing objection, Applicant argues showing the grooves of an opening of a header that correspond with the illustrated projections of the tubular member are not necessary for understanding the subject matter to be patented.  Examiner respectfully disagrees.   Applicant is arguing the subject matter, specifically that which Applicant is arguing defines over the prior art, is not necessary to illustrate.   Examiner contends the alleged novelty of the invention is required to be illustrated for understanding the subject matter to be patented. 
Regarding Morita, Applicant argues the struts are “slightly spaced from upper and lower ends of heat exchange unit 24” and thus does not teach wherein the struts extend between and couple the tubular members and the header.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Applicant argues Sato does not teach grooves in a header.  Examiner contends this is not the test for obviousness, but rather, the teachings of Sato as applied to Rambo, which does teach the claimed header with an opening, would render the claim obvious to one having ordinary skill in the art.
Examiner respectfully traverses this argument.  The citation of Morita does not, as suggested by Applicant, suggest the struts are not attached to between and couple the tubes and the headers.  Rather, the citation relied upon by Applicant is directed to Fig. 5, shows the tube configuration alone, without the headers, and thus could not be reasonably be implied to teach the struts are not coupled between the tubes and the headers. Morita explicitly shows the struts between and coupling the tubes and headers (see Fig. 4).  Further Morita explicitly states “First and second connection portions 26 and 27 are integrally connected with pipe portions 25 and align pipe portions 25 in a row…Upper end portion 26a of first connection portion 26 contacts lower wall 21b of upper tank 21 and lower end portion 27b contacts upper wall 22a of lower tank 22. Assembly of heat exchanger 20 is completed by, for example, brazing the components together” (bolded for emphasis, column 3).  
Regarding claim 5, Applicant’s arguments are moot, as Hitzelberger is no longer relied upon for the newly amended claim. 
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763